BRETT, Judge.
Petitioner, Delbert L. Cox, #60566, filed in this court his petition for writ of habeas corpus, representing that he was unlawfully imprisoned and restrained of his liberty in the Oklahoma State Penitentiary, by the warden thereof, Robert R. Raines.
Rule to show cause was issued herein, and the Attorney General on behalf of the Warden, has filed a motion to dismiss such cause, alleging that on August 17, 1962 and subsequent to the filing of his petition herein, the petitioner, having served his term for and on account of two judgments and sentences of five years each, entered in the district court of Pottawatomie County, Oklahoma, for the crime of burglary, second degree, said sentences to run concurrently, was duly released and discharged from imprisonment.
The purpose of the writ of habeas corpus being to secure release from illegal imprisonment, it necessarily follows that where the petitioner is released from imprisonment, the questions raised in the petition become moot. Ex parte Washington, 87 Okl.Cr. 378, 198 P.2d 225; Ex parte Anderson, 85 Okl.Cr. 41, 184 P.2d 632; Ex parte Davis, 82 Okl.Cr. 268, 168 P.2d 663.
For the above reason, it becomes unnecessary for this court to pass upon the illegality of petitioner’s restraint, and the motion-of the Warden to dismiss the petition for habeas corpus is therefore sustained, and! the petition dismissed.
NIX, P. J., and BUSSEY, J., concur.